J-A24030-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

DAVID HATCHIGIAN                                 IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellant

                       v.

LAWRENCE M. OTTER, ESQUIRE, JOSEPH
P. CARANCI, JR., ESQUIRE, BART LEVY,
ESQUIRE, DAVID DENNBERG, ESQUIRE

                            Appellees                 No. 2289 EDA 2015


                Appeal from the Judgment Entered June 19, 2015
              In the Court of Common Pleas of Philadelphia County
               Civil Division at No(s): April Term, 2011 No. 00329


BEFORE: BOWES, J., OTT, J., and SOLANO, J.

JUDGMENT ORDER BY OTT, J.:                          FILED AUGUST 17, 2016

       David Hatchigian appeals, pro se, from the judgment entered on June

19, 2015, in the Court of Common Pleas of Philadelphia County following the

denial of Hatchigian’s post-trial motion. After filing a timely notice of appeal,

Hatchigian was ordered to file a statement of errors complained of on

appeal, pursuant to Pa.R.A.P. 1925(b). The trial court granted Hatchigian an

extension of time to August 17, 2015 to file the document.         In response,

Hatchigian filed a document entitled “Plaintiff’s Supplemental Motion for

Post-Trial Relief” on August 21, 2015.1        The trial court determined the

document was untimely and was vague to the point of making the court
____________________________________________


1
  We note August 17, 2015 was a Monday and August 21, 2015 was a
Friday.
J-A24030-16



guess as to the errors alleged.         Accordingly, the trial court determined all

issues were not properly preserved for appellate review due to the failure to

comply with the dictates of Pa.R.A.P. 1925.2 After a thorough review of the

submissions by the parties, the certified record, and relevant law, we agree

with the trial court that all issues have been waived, albeit on different

grounds. (See footnote 3 infra). Therefore, we affirm.

        Briefly,   Hatchigian,    acting   pro   se,    filed   a   claim   against   the

defendant/appellees claiming negligent representation, breach of contract

and breach of fiduciary duty in their representation of him in an insurance

matter.     A jury found no legal malpractice had taken place, but awarded

Hatchigian $500.00 for breach of contract and $1.00 for breach of fiduciary

duty.

        As noted, after the denial of his post-trial motion, Hatchigian filed a

timely notice of appeal. On July 13, 2015, the trial court entered an order

compelling Hatchigian to file a statement of errors complained of on appeal

with the trial court by August 3, 2015.                The order complied with the

requirement of Rule 1925 and was served on Hatchigian pursuant to the

dictates of Pa.R.C.P. 236.        Hatchigian sought an extension of time, which

was granted on July 16, 2016, giving him until August 17, 2015 to file the

Rule 1925(b) statement.

____________________________________________


2
  Nonetheless, in his Pa.R.A.P. 1925(a) opinion, the trial judge addressed the
three issues he believed Hatchigian had meant to raise.



                                           -2-
J-A24030-16



       Upon     receipt   of the    document,3       the   trial   court    determined    it

significantly   failed    to   comply   with   the    requirements         of   Rule   1925.

Specifically, the trial court stated:

       Furthermore, [Hatchigian’s] eleven page brief is neither concise
       nor properly itemized. [Hatchigian] has therefore waived all
       issues on appeal because “the Pa.R.A.P. 1925(b) statement must
       be sufficiently ‘concise’ and ‘coherent’ such that the trial court
       may be able to identify the issues to be raised on appeal.”
       Jiricko v. GEICO Ins. Co., 947 A.2d 206, 210 (Pa. Super.
       2008). In Jiricko v. GEICO Ins. Co., the Superior Court found
       waiver of all issues on appeal because the pro-se appellant’s
       statement is an incoherent, confusing, redundant, defamatory
       rant accusing GEICO’s attorney and the trial court judge of
       conspiring to deprive Appellant of his constitutional rights.” Id.
       at 213. In this case, [Hatchigian’s] brief is similarly confusing
       and plaintiff accuses the defendants and defense counsel of
       violating the Rules of Professional Conduct at trial.

       Amazingly, [Hatchigian’s] brief is both too lengthy and
       insufficiently specific for this Court to properly determine what
       precise issues [Hatchigian] seeks to appeal. A statement of
       errors “must be specific enough for the trial court to identify and
       address each issue the appellant wishes to raise on appeal.”
       Mazurek v. Russell, 96 A.3d 372, 377 (Pa. Super. 2014). In
       the brief, [Hatchigian] often fails to provide sufficient details so
       that the Court can determine to what he is referring. This Court
       has nonetheless attempted to discern the issues that
       [Hatchigian] raises on appeal and address them below.

____________________________________________


3
  The trial court also determined the document had been untimely filed. We
note that Hatchigian asserts he attempted to serve the trial court with the
document in a timely manner, but could not do so as the judge’s chambers
were closed when he arrived. Hatchigian claims he delivered a copy of the
document to the chambers of a different judge instead. Because we are able
to resolve this matter on other grounds, we need not formally determine
whether all appellate issues were waived due to untimely filing of the
document.



                                           -3-
J-A24030-16


Trial Court Opinion, 12/24/2015, at 5-6.

     [W]hen an appellant fails to identify in a vague Pa.R.A.P.
     1925(b) statement the specific issue he/she wants to raise on
     appeal, the issue is waived, even if the trial court guesses
     correctly and addresses the issue in its Pa.R.A.P. 1925(a)
     opinion.

Commonwealth v. Lemon, 804 A.2d 34, 38 (Pa. Super. 2002). See also,

202 Island Car Wash, LP v. Monridge Const., Inc., 913 A.2d 922, 925,

n.2 (Pa. Super. 2006) and Tucker v. R.M. Tours, 939 A.2d 34 36463 (Pa.

Super. 2007).

     Accordingly, all issues have been waived.

     Judgment affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/17/2016




                                    -4-